MEMORANDUM**
Peter M. Derania appeals pro se the judgment of the district court dismissing his water rights action for lack of subject matter jurisdiction, lack of personal jurisdiction, and improper venue. Derania further appeals the denial of his post-judgment motion to amend and supplement the findings.1 We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
In his reply brief, Derania concedes that appellee’s arguments in support of affir-mance are convincing. We agree. The district court’s dismissal for lack of jurisdiction will not operate as a bar to adjudication of the merits by a court of competent jurisdiction. See Fed.R.Civ.P. 41(b).
Because the district court properly dismissed the action for lack of personal jurisdiction, neither the district court nor this court has the authority to consider the merits of Derania’s action.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. We have jurisdiction over both the underlying judgment and the order denying the post-judgment motion because Derania filed his post-judgment motion within 10 court days of the entry of judgment. See Fed. R.App. P. 4(a)(4)(A)(ii); Fed.R.Civ.P. 6(a).